Citation Nr: 9902415	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensable evaluation for a left knee 
condition.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to January 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDING OF FACT

The left knee condition is manifested by anterior instability 
and no limitation of motion.  There is no functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left knee 
condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45 and 4.59, and Codes 5257, 5260 
and 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1996, the Regional Office established service 
connection for a left knee condition and assigned a 
noncompensable rating.  The veteran has complained of pain 
after only two minutes of walking and stated that he was 
discharged from service because of his knee injury.  The 
rating decision was not based on any post service evidence.  
It appears that the decision was based on the service 
records.  The RO noted that there was full motion and no pain 
on motion.

When a claimant is awarded service connection for a 
disability and subsequently appeals the Regional Offices 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
determined that 38 C.F.R. § 4.40 specifically refers to 
disability due to lack of normal endurance, provides for 
a rating to be based on functional loss . . . due to . . . 
pain, and states that a part which becomes painful on use 
must be regarded as seriously disabled.  (Emphasis by 
Court).  Furthermore, section 4.40 provides that [i]t is 
essential that the [rating] examination . . . adequately 
portray the . . . functional loss.  (Emphasis by Court).  
The examiner should express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portray[ed] 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups.  DeLuca, at 205.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Under 
the criteria for impairment of the knee other than ankylosis, 
a 10 percent evaluation is assigned for slight impairment of 
a knee, a 20 percent evaluation is assigned for moderate 
impairment of a knee and a 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257 (1998).  Flexion limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5260 (1998).  Extension 
limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).  

At the July 1997 VA examination the veteran reported 
experiencing discomfort but not pain in the middle of the 
left knee.  He stated that upon walking a lot discomfort 
worsens.  In addition, he informed the examining physician 
that he developed swelling when dancing the week before the 
examination.

The VA examination report showed that the veteran had left 
knee flexion of 140 degrees and left knee extension of 0 
degrees, as of July 1997.  He had anterior instability of the 
left knee, but no lateral instability and no subluxation.  
There was no swelling, no crepitus, and no tenderness to 
palpation.  He had a negative a patellar-grinding test.  
There were no deformities of the left knee, no muscular 
atrophy and there was normal muscular strength.  There was no 
objective evidence of pain on motion at any movement of the 
left knee.  The veteran was diagnosed with chronic anterior 
cruciate ligament tear of the left knee.

The Board finds that a compensable evaluation is not 
warranted for the left knee.  The veteran's complaints of 
pain have not been confirmed by objective evidence.  In 
addition, the veteran's knee condition is not productive of 
painful motion.

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. § 
4.40 (1998).  In regards to joints the factors of disability 
involve consideration of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; pain on movement; swelling, deformity or 
atrophy of disuse; instability of station; disturbance of 
locomotion; interference with sitting, standing and weight 
bearing are related considerations.  38 U.S.C.A. § 4.45 
(1998).  Painful motion is an important factor of disability.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actual painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1998).

The veteran has voiced complaints of discomfort but not pain 
in the middle of the left knee.  He stated that upon walking 
a lot discomfort worsens. In addition, he informed the 
examining physician that he developed swelling when dancing.  
His complaints are not confirmed by the VA examiner.  
Although, there is objective evidence of chronic anterior 
cruciate ligament tear of the left knee, there is no 
functional impairment.  Accordingly, the veteran does not 
experience functional loss.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Such disability is not productive of impairment.  
This characterization is supported by an assessment made by 
VA physician.  Given these facts, a compensable evaluation 
for the veteran's left knee disability is not warranted.  The 
Board notes that the veteran does not demonstrate any 
objective evidence of ankylosis, recurrent subluxation, or 
impairment of the tibia and fibula to warrant a compensable 
evaluation or a separate evaluation. 

A compensable evaluation for the left knee is not warranted.  
There is objective evidence of anterior instability.  
Therefore separate consideration of 38 C.F.R. § Part 4 
Diagnostic Code 5257 is warranted.  The examiner noted that 
there was anterior instability but no lateral instability.  
The veteran did not complain of pain on use and he has not 
established that there is the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.  The examiner has clearly established 
that there is no weakness, because he documented that there 
was no loss of strength.  The veteran did not complain of 
pain on use, did not report excess fatigability, and none was 
objectively identified.  Similarly more motion than normal 
was not identified.  In essence, there is no evidence of pain 
on use, with no impairment.  This is not consistent with 
periarticular articular pathology productive of painful 
motion warranting the minimal compensable evaluation for the 
left knee joint.  Stated differently when all of the 
appellants statements are accepted as true, there is no pain 
accentuated with use, but overall there is no functional 
impairment.  This is not consistent with the minimum 
compensable evaluation for each joint.  38 C.F.R. § 4.59. 


ORDER

A compensable evaluation for a left knee condition is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
